DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks filed 9/24/21. Claims 1-23 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 9/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103 (maintained)
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5a. Claims 1, 3, 5-7, 10-12, 14, 16-18 and 21-23  remain rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) for the reasons set forth in the Office Action mailed 6/24/21 and for the reasons set forth below.

Response to Arguments
	Applicants discuss the legal basis for the 103 rejection. Applicants assert that Giles-Komar, Reichert, NCT02349061 and Touma, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at a method for treating active SLE in a patient, comprising administering an anti-IL-12/IL- 23p40 antibody comprising the CDRs of claim 1, or the heavy and light chains of claim 12, wherein the patient is a responder to the treatment with the antibody and is identified as having a statistically significant improvement in disease activity by week 24 of treatment with the antibody compared to patients treated with a placebo, wherein disease activity is determined by a Systemic Lupus Erythematosus Disease Activity Index 2000 Responder Index-50 (S2K RI-50). 
The present invention is based, in part, upon the surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by S2K RI-50. Applicants submit that Giles-Komar and Reichert do not provide a skilled artisan with any reasonable expectation of success that the specifically recited treatment regimen of the recited antibody would result in a patient being a responder at 24 weeks, as defined by S2K RI-50. Applicants submit that NCT02349061 does not make up for the deficiencies of Giles-Komar and Reichert, because NCT02349061 does not provide any reasonable expectation of success that a patient who is administered the recited antibody at the recited treatment regimen would be a responder at 24 weeks, as defined by S2K RI-50. NCT02349061 simply discusses a planned study design. While NCT02349061 may describe planned treatment interventions on recruited subjects and planned outcome measures that will be measured, a skilled artisan would recognize that 
Further, Applicants submit that Touma does not make up for the deficiencies of Giles-Komar, Reichert and NCT02349061. Touma describes an SRI-50 index to measure improvement in SLE activity, but a skilled artisan would have no expectation that such an index can be used to identify a patient being a responder to treatment with the recited anti-IL- 12/IL-23p40 antibody at 24 weeks of treatment. 
 
Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) total score, no new British Isles Lupus Assessment Group (BILAG) A and no more than 1 new BILAG B domain score and no worsening (less than 10 percent increase) from baseline in Physician's Global Assessment of Disease Activity (PGA). Composite response is defined as SRI-4 response in participants who do not meet treatment failure criteria. SLEDAI-2K assessment consists of 24 items with total score of 0 to 105, with higher scores representing increased disease activity. BILAG Index: assessing clinical signs, symptoms, or laboratory parameters related to SLE, divided into 9 organ systems. For each organ system: A=severe disease, B=moderate disease, C=mild stable disease, D=inactive, but previously active, E=inactive and never affected. The PGA assess disease activity on a visual analogue scale = from very well (0)-very poor (10). In addition, the inclusion criteria for this experiment included subjects having documented medical history to meet SLICC classification criteria for SLE for a minimum of 3 months prior to first dose; At least 1 well-documented (subject file, referring physician letter, or laboratory result), unequivocally positive, documented test for autoantibodies in medical history including either of the following: ANA, and/or anti-dsDNA antibodies, and/or anti-Smith antibodies; At least 1 unequivocally positive autoantibody test including ANA and/or anti-dsDNA antibodies and/or anti-Smith antibodies detected during screening; At least 1 BILAG A and/or 2 BILAG B domain scores observed during screening prior to first  Demonstrate active disease based on SLEDAI-2K score greater than or equal to (>=) 6 observed during screening and assessed approximately 2 to 6 weeks prior to randomization. Must also have SLEDAI-2K score >= 4 for clinical features (i.e, SLEDAI excluding laboratory results) at Week 0 prior to the first administration of study agent (p4-p5). Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score. In addition, Touma et al., disclosed Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) Responder Index 50 (SRI-50) an index to measure improvement in disease manifestation on follow up visits (abstract). SLEDAI-2K 0 (anchor visit) was determined on the baseline visit and the SRI-50 scores were determined on a follow-up visit at 1 to 3 months (p.276, col.2). The reference teaches that compared to SLEDAI-2K, SLEDAI (SRI-50) could document a minimum 50% improvement in disease manifestations among lupus patients (p.276, col.1).
With respect to Applicants assertion that they observed surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics, Applicants have only provided data in the specification comparing placebo to ustekinumab. There is no comparison of antibody with comparable antibodies such as belimumab (Furie et al, Arthritis and Rheumatism Vol.61, No.9, pp.1143-1151, IDS of 11/26/2019). Compared to Merrill et al., Furie et al., teaches that application of the SRI to data from a large phase II RCT belimumab in patients with active SLE demonstrated that belimumab treatment resulted in a statistically larger percentage of responders than treatment with placebo (p.1150, col. 1, para.2). Thus, a skilled artisan would reasonably expect from the planned studies described in Giles-Komar et al. (Pre-grant publication number 2009/0202549) and 

5b. Claims 2, 4, 8, 9, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) as applied to claims 1, 3, 5-7, 10-12, 14, 16-18 and 21-23 above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
Response to Arguments
Applicants submit that, for at least the reasons cited above with respect to claims 2, 4, 8, 9, 13, 15, 19 and 20, this combination of references do not render the rejected claims obvious. That is, the cited references, alone or in combination with each other, do not teach or suggest that the patient is a responder to the treatment with the antibody by being identified as having a statistically significant improvement in disease activity at 24 weeks, as measured by S2K RI-S0. Further, the cited references, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at the claimed method for treating active SLE in a patient, wherein the patient is a responder as identified as having a statistically significant improvement in disease activity at 24 weeks, as measured by S2K RI-50. Further, the present claims produce surprising and unexpected results that could not have been predicted by the combination of the cited references. 

Applicants’ position is that, for at least the reasons cited above with respect to claims 2, 4, 8, 9, 13, 15, 19 and 20, this combination of references do not render the rejected claims obvious. It is argued that is, the cited references, alone or in combination with each other, do not teach or suggest that the patient is a responder to the treatment with the antibody by being identified as having at least one of the recited clinical metrics. Further, it is argued that the cited references, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at the claimed method for treating active SLE in a patient, wherein the patient is a responder as identified by having at least one of the recited clinical metrics. Further, the present claims produces surprising and unexpected results that could not have been predicted by the combination of the cited references. For at least these reasons, Applicants assert that the claims are not rendered obvious by the combination of Giles-Komar, Reichert, NCT02349061 and Touma and further in view of STELARA. Applicants request reconsideration and withdrawal of the rejection. 
Applicants’ arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, the primary outcome measures as recited in the clinical trial document (p.4), Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in 
With respect to Applicants assertion that they observed surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics, Applicants have only provided data in the specification comparing placebo to ustekinuma. There is no comparison of antibody with comparable antibodies such as belimumab (Furie et al, Arthritis and Rheumatism Vol.61, No.9, pp.1143-1151, IDS of 9/24/21). Compared to Merrill et al., Furie et al., teaches that application of the SRI to data from a large phase II RCT belimumab in patients with active SLE demonstrated that belimumab treatment resulted in a statistically larger percentage of responders than treatment with placebo (p.1150, col. 1, para.2). Thus, a skilled artisan would reasonably expect from the teachings described in Giles-Komar, Reichert, NCT02349061, Touma and STELARA would describe the instant invention.
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6b. Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No.7166285 in view of Reichert et al., (U. S. Patent No. 9803010) further in view  of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
6c. Claims 1, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.7887807 in view of  Reichert et al., (U. S. Patent No. 9803010) further in view  of NCT02349061 (Pub date August 3, 2016) and Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284). 
6d. Claims 1-8, 9, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 8 and 10 of U.S. Patent No.9676848 in view of Reichert et al., (U. S. Patent No. 9803010) and  NCT02349061 (Pub date August 3, 2016) further in view of  Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284) and STELARA® (ustekinumab) administration instruction revised 9/2016.
6e. Claims 1-3, 8, 9 , 12-14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 9, 10, 11  and 13-15 of U.S. Patent No.10259867 and Reichert et al., (U. S. Patent No. 9803010) in view  of 
6f. Claims 1, 4, 9-14, 17 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No16/139683 (reference application) in view of Touma et al., (J. Rheumatol. (2011), Vol. 38, p.275-284).
Applicants submit that the claims, as amended, should not be subject to these rejections for the reasons provided in response to the rejections under 35 U.S.C. § 103(a) and the results achieved in the claimed invention. In addition, it is asserted that once claims in the present application are deemed to be in condition for allowance, Applicants will address any remaining nonstatutory double patenting rejections.
Applicants’ arguments have been fully considered but are not found to be persuasive for reasons set forth in the response in paragraphs 5 and 6. Therefore, the rejection of record is maintained.
Conclusion
7. No claims are allowed.
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645